DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a continuation of U.S. Patent 
Application No. 16/661,540, filed on October 23, 2019, now U.S. Patent No. 11,102,121.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
4.	Acknowledgment is made of Applicant’s submission of the present application, dated July 15, 2021. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
5.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method, comprising: 
receiving, at a node, a packet comprising a first value; 
generating a second value by inputting the first value and data associated with the node into a hash function; 
replacing the first value with the second value in the packet; and 
forwarding, by the node, the packet comprising the second value.”
It is a method-step claim that includes multiple steps, e.g., receiving, generating, etc.  
For the receiving step, i.e., “receiving, at a node, a packet” as indicated in italics above, where the packet is received from is not defined in the claim. In other words, what is the sending party/entity of the packet?   
For the forwarding step, i.e., “forwarding, by the node, the packet” as indicated in italics above, where the packet is forwarded to is not defined in the claim. In other words, what is the destination party/entity of the packet?  
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the terms “receiving, at a node, a packet” in claim 10 line 5 and “forwarding, by the node, the packet” in claim 10 line 9; “receiving a packet” in claim 18 line 6 and “forwarding the packet” in claim 18 line 13.
Regarding claim 20, it recites, “The system of claim 18, wherein the packet is a first packet, the IOAM field is a first IOAM field, the node is a first node, the instructions are first instructions, the operations are first operations, and the system further comprises: 
a second node comprising…”
Claim 18 recites, “A system, comprising: 
a first node comprising: 
at least one first processor; and 
first memory storing instructions that, when executed by the at least one first processor, cause the at least one first processor to perform operations comprising: 
receiving a packet; 
identifying a first value in an In-situ OAM (IOAM) field of the packet; 
generating a second value by inputting the first value and data associated with the first node into a hash function, a size of the first value being equivalent to a size of the second value; 
replacing the first value with the second value in the IOAM field of the packet; and 
based on replacing the first value with the second value, forwarding the packet.”
Apparently, both claims 18 and 20 are system claims that include limitations of “a first node” as indicated in italics in claim 18 line 2 and “a second node” as indicated in italics in claim 20 above.
The examiner rejects the usage of the term “the node” as indicated in italics in the wherein-clause in claim 20 above based on a lack of antecedent basis.
Claims 2-9 are rejected since they all depend from claim 1.
Claims 11-17 are rejected since they all depend from claim 10.
Claim 19 is rejected since it depends from claim 18.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,102,121. 
Regarding claim 1, it recites, “A method, comprising: 
receiving, at a node, a packet comprising a first value; 
generating a second value by inputting the first value and data associated with the node into a hash function; 
replacing the first value with the second value in the packet; and 
forwarding, by the node, the packet comprising the second value.”
Claim 1 of U.S. Patent No. 11,102,121 recites, “A method, comprising: 
receiving, at a node, a packet including a first path signature; 
generating a second path signature by inputting the first path signature and an identifier of the node into a hash function; 
replacing the first path signature with the second path signature in the packet; and 
forwarding, by the node, the packet including the second path signature.”
Based on the limitations presented above, both claim 1 of the instant application and claim 1 of U.S. Patent No. 11,102,121 are method-step claims, including receiving, generating, replacing, and forwarding steps.
In fact, claim 1 of the instant application includes similar limitations as in claim 1 of the patent by using different wordings, e.g., using “a first value” instead of “a first path signature” and using “a second value” instead of “a second path signature” as indicated in italics above. Therefore, claim 1 of the instant application would be obvious to one skilled in the art based on the limitations in claim 1 of U.S. Patent No. 11,102,121.   
The same rationale applies to claims 2-5, 7, 9-11, 13, 15, 18, and 19 as follows:
10.	Claims 2-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 6, 1, and 9 of U.S. Patent No. 11,102,121, individually. 
11.	Claims 7 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 11,102,121, individually. 
12.	Claims 10, 11, 13, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 14, 16, and 15 of U.S. Patent No. 11,102,121, individually. 
13.	Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10 and 16 of U.S. Patent No. 11,102,121. 
14.	Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,102,121.

Allowable Subject Matter
15.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Singh et al. (US 2018/0367518) and Yoon et al. (US 7,831,822) are generally directed to various aspects of the network protocol to identify and authenticate devices from different vendors in a network, wherein each vendor is provided a vendor key unique to the vendor by a network management server, a vendor server associated with the vendor provisions a device with a first hash value generated using the vendor key among other device attributes, when the device is deployed in the network, the network management server queries the device and the device generates a second hash value using the first hash value and sends it in a response to the network management server; the real-time stateful packet inspection method, wherein a hash key generator hashes a parameter extracted from the received packet and generates a hash pointer of the session table corresponding to the packet, and a packet inspection module generates state information corresponding to the received packet from both directionality information of the packet and entry header information of the packet stored in the session table and then inspects the packet based on the generated state information. 
However, in consideration of the claim limitations, the information disclosure statement (IDS) filed on July 15, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“generating a second value by inputting the first value and data associated with the node into a hash function; replacing the first value with the second value in the packet;” and “forwarding, by the node, the packet comprising the second value,” as specified in claim 1. 
Similar limitations are included in claim 10.
“identifying a first value in an In-situ OAM (IOAM) field of the packet; generating a second value by inputting the first value and data associated with the first node into a hash function, a size of the first value being equivalent to a size of the second value;” and “replacing the first value with the second value in the IOAM field of the packet,” as specified in claim 18. 
Dependent claims 2-9, 11-17, 19, and 20 are also allowable for incorporating the features recited in the independent claims.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yoon et al. (US 7,831,822) is generally directed to various aspects of a real-time stateful packet inspection method, wherein a hash key generator hashes a parameter extracted from the received packet and generates a hash pointer of the session table corresponding to the packet, and a packet inspection module generates state information corresponding to the received packet from both directionality information of the packet and entry header information of the packet stored in the session table and then inspects the packet based on the generated state information;
Singh et al. (US 2018/0367518) is directed to the network protocol to identify and authenticate devices from different vendors in a network, wherein each vendor is provided a vendor key unique to the vendor by a network management server, a vendor server associated with the vendor provisions a device with a first hash value generated using the vendor key among other device attributes, when the device is deployed in the network, the network management server queries the device and the device generates a second hash value using the first hash value and sends it in a response to the network management server; 
Parkvall et al. (US 2017/0331670) is directed to various aspects of the fifth-generation wireless communications network, including determining a reporting quality threshold for a parameter related to channel state information (CSI), performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation, evaluating the measurement for each of the plurality of beams against the reporting quality threshold, discontinuing the performing and evaluating of measurements in response to determining that the reporting quality threshold is met for one of the beams, such that one or more beams in the first predetermined set of beams are not measured and evaluated, and reporting, to the wireless communications network, CSI for the one of the beams;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
Rastegardoost et al. (US 2021/0051672) is cited to show an access procedure in communication between a base station and a wireless device, wherein uplink channel resources of an access procedure of a first type may be reserved and guaranteed for uplink transmissions, and one or more downlink symbols may not be configured for the one or more uplink channel resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner
Art Unit 2473